Exhibit 10.1
U.S. Rare Earths, Inc.
Unique Materials, LLC
Secured Convertible Promissory Note


Notice of Conversion of U.S. Rare Earths, Inc. Shares of Common Stock to Unique
Materials, LLC


Notice is hereby given by Unique Materials, LLC as Holder to U.S. Rare Earths,
Inc. Company of that certain Secured Convertible Promissory Note dated September
13, 2012 (“Note”), a copy of which is attached hereto as Exhibit “A” of Holder’s
exercise of its right to convert the entire principal and accrued interest into
shares of the Company’s common stock.
 
Based on the unpaid principal of $650,000 of the Note plus accrued interest as
of June 28, 2013 of $25,643.84, Holder is entitled to receive 675,644 shares of
the Company Stock which are deemed restricted securities and will not be
registered under the Securities Act of 1933.


Agreed this 28th day of June, 2013.
 

HOLDER:      COMPANY:             Unique Materials, LLC     U.S. Rare Earths,
Inc.            
By: /s/ Scott Chrimes
   
By: /s/ Kevin Cassidy
 
Scott Chrimes
   
Kevin Cassidy
 